Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 11 is allowed because the prior art of record does not show or suggest a filter device for filtration of hydraulic media, having: a filter housing; a filter element being in the filter housing, having an inner filter cavity and being capable of a filtering flow from an outside to an inside of the filter element or from the inside to the outside of the filter element; a degasser being connected to the filter housing and generating a negative pressure removing air from the filter housing by suction, the degasser having a vacuum chamber, a jet pump and a valve moving air from the filter housing to the vacuum chamber and closing a flow path to any hydraulic medium flowing from the filter housing to the vacuum chamber; a removal device of the degasser acting as an orifice or throttle letting air or oil to flow from the filter housing into the vacuum chamber in addition to or alternatively to the valve; permanent connections of an input side of the vacuum chamber to the valve and of an output side of the removal device to the jet pump; a channel guide being in an upper end cap of the filter element and being routed from a highest point of a fluid container in which the filter housing is located to the vacuum chamber when the filtering flow is from the outside to the inside of the filter element; and channels in the end cap extending from an inflow side of the filter element to the vacuum chamber, a channel guide being routed to a control chamber of the valve, and the channels in the end cap being connected to the vacuum chamber when the filtering flow is from the inside to the outside of the filter element, in combination with any remaining limitations in the claim.  Brennan et al. (US 4,251,240) teaches a gas separation device, but lacks the filter element having an inner cavity, a jet pump, and the specific structure of the end cap having a channel guide and channels, and it would have not been obvious to modify because there is no reason or suggestion to do so and the device would not operate as intended.  
Claims 12-21 are allowed due to their dependency on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778